Citation Nr: 0205265	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-48 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE


Service connection for ear problems and hearing loss, claimed 
as secondary to service-connected hidradenitis.


(Two additional issues, service connection for right carpal 
tunnel syndrome, claimed as secondary to service-connected 
hidradenitis; and increased rating for hidradenitis of both 
axillae and inner thighs, with secondary headaches, diarrhea, 
yeast infections, and encroachment of the right neurovascular 
bundle, currently evaluated as 50 percent disabling, will be 
the subjects of a later decision.)


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran had active military service from November 1983 to 
November 1986.

The present appeal comes to the Board of Veterans' Appeals 
(Board) from a December 1995 rating decision, in which the RO 
denied entitlement to service connection for carpal tunnel 
syndrome of the right upper extremity, for headaches, and for 
ear pain and hearing loss.  In that decision the RO also 
denied a disability rating in excess of 10 percent for 
hidradenitis of the left axilla with recurrent abscesses, and 
a rating in excess of 30 percent for hidradenitis of the 
right axilla with recurrent abscesses and encroachment of the 
right neurovascular bundle.  All of those claims were 
appealed.  The claim of service connection for headaches has 
been resolved, inasmuch as that condition is currently 
included in the evaluation of the service-connected 
hidradenitis, as will be further explained herein.

In a March 2001 rating action by a Decision Review Officer 
(DRO), the RO combined consideration of the issues of an 
increased rating for hidradenitis of the left axilla with 
recurrent abscesses, increased rating for hidradenitis of the 
right axilla with recurrent abscesses and encroachment of the 
right neurovascular bundle, and service connection for 
headaches.  As a result, a 50 percent evaluation was granted 
for hidradenitis of both axillae and the inner thighs with 
secondary headaches, diarrhea, yeast infections and 
encroachment of the right neurovascular bundle, effective 
from February 1995, which is currently still in effect.  In 
that same rating action the DRO also initially addressed a 
claim of service connection for a psychiatric disorder, 
claimed as secondary to service-connected hidradenitis, and 
granted that claim, assigning a separate 30 percent rating 
for major depressive disorder, effective from February 1995, 
and a 50 percent rating from March 2001.  The DRO also denied 
service connection for right carpal tunnel syndrome and for 
ear problems and hearing loss, both claimed as secondary to 
the service-connected hidradenitis.

Subsequently, in an August 2001 rating action, the RO denied 
claims of entitlement to service connection for a back 
condition and for pain in the neck, shoulder, and lower back.  
Those claims have not been developed for consideration by the 
Board.

As will be further explained herein, the Board finds that the 
claim of entitlement to service connection for ear pain and 
hearing loss is ready for appellate review.  However, the 
Board is undertaking additional development on the matters of 
entitlement to service connection for carpal tunnel syndrome 
and to an increased rating for hidradenitis of both axillae 
and the inner thighs with secondary headaches, diarrhea, 
yeast infections, and encroachment of the right neurovascular 
bundle, pursuant to authority granted by 67 Fed. Reg. 3,009, 
3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 3003) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing the appellant's response to the notice, the Board 
will prepare a separate decision addressing those issues.


FINDINGS OF FACT

1.  The service medical records are entirely negative for any 
indication or diagnosis of hearing loss or an ear disability.

2.  VA audiology findings in February 1997 reflect that the 
auditory thresholds in the frequencies of 500, 1000, 2000, 
3000, and 4000 Hertz were all less than 26 decibels, and that 
the speech recognition scores using the Maryland CNC Test 
were 100 percent bilaterally.

3.  A hearing loss disability as defined by 38 C.F.R. § 3.385 
has not been shown.

4.  The evidence fails to show any indication of a current 
ear disability, manifested by hearing loss, ear pain, or 
otherwise, and fails to include any competent evidence 
etiologically linking any currently claimed hearing loss and 
ear disability to service or to a service-connected 
disability.  



CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated in 
service, nor is bilateral hearing loss proximately due to or 
the result of a service connected disability.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 
3.310, 3.385 (2001); Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (codified as amended at 38 U.S.C.A. § 
5107).

2.  A disability of the ears other than bilateral hearing 
loss was not incurred or aggravated in service, nor is a 
disability of the ears proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1131, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.310 (2000); 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) 
(codified as amended at 38 U.S.C.A. § 5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary Matters

Before addressing this issue, the Board notes that, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Public Law No. 106-475 (VCAA) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2001)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001); see 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Changes potentially relevant to the veteran's appeal include 
the establishment of specific procedures for advising the 
claimant of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise 
claimants of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.

The VCAA establishes very specific requirements for giving 
notice to claims of required information and evidence.  Pub. 
L. No. 106-475, § 3(a) (codified at 38 U.S.C.A. §§ 5103-5103A 
(West Supp. 2001)).  After receiving an application for 
benefits, VA is required to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence not already submitted, that is necessary to 
substantiate the claim.  VA must include in this notice an 
indication of which information and evidence must be provided 
by the claimant and which will be obtained by VA.  If VA is 
unable to obtain information, it must notify the claimant of 
which records have not been secured, explain the efforts made 
to obtain those records and describe any further action that 
VA will take.  If the records are Federal department or 
agency records, VA must continue its efforts unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain them would be futile.

The Secretary of Veterans Affairs has published regulations 
to implement the provisions of the VCAA.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide a claimant 
who files a substantially complete application for VA 
benefits.  These new regulations also provide guidelines 
regarding VA's duties to notify claimants of necessary 
information or evidence, and to assist claimants in obtaining 
evidence.  The new regulations, which in pertinent part are 
effective as of the date of enactment of the VCAA, interpret 
and implement the mandates of the statute, "and do not 
provide any rights other than those provided by the VCAA."  
66 Fed. Reg. 45,629.

Under the provisions of 38 U.S.C.A. § 5103A, the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary.  38 U.S.C.A. § 5103A(a)(1).  However, the 
Secretary is not required to provide assistance to a claimant 
under this section if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

As to the veteran's claim of entitlement to service 
connection for ear problems and hearing loss, the Board has 
reviewed the matter in light of the VCAA, and concludes that 
the RO has complied with the new notification requirements.  
The RO advised the veteran of the pertinent provisions of the 
VCAA in the March 2001 Supplemental Statement of the Case, in 
which her claim was denied on the merits.  The veteran was 
most recently afforded the opportunity to provide pertinent 
evidence in support of her claims in September 2001.  
Subsequently, no evidence has been received for the record, 
nor is there any indication that there is any outstanding 
evidence pertinent to the claim which is not already of 
record.  

The Board concludes that we may proceed to decide this matter 
without prejudice to the claimant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  We find that VA has satisfied its duty 
to assist the veteran in apprising her as to the evidence 
needed, and in obtaining evidence pertaining to her claims, 
under both former law and the VCAA.  38 U.S.C.A. § 5107(a) 
(1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(codified as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 
Supp. 2001)).  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the appellant.  The U.S. Court of Appeals for Veterans Claims 
has held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

II.  Factual Background

The service medical records show that the veteran was treated 
for hidradenitis suppurativa of the both axillae and the 
neck.  Audiological testing conducted in May 1985 and April 
1986 showed no evidence of hearing loss.  The only indication 
of any hearing deficit was shown during testing conducted in 
May 1988, at which time there no evidence of hearing loss, 
except in the 4000 hertz level on the right side, which 
showed a 5 decibel loss.

A June 1989 VA examination report reflects that the veteran 
complained of pain underneath the arm, and of right toe pain.  
There were no complaints reported involving the ears, 
including hearing loss.  An examination of the ears revealed 
that the tympanic membranes were intact, that there was no 
discharge from the eardrums, and that there was no 
perforation.  No diagnosis involving the ears was made.

By rating action of July 1989, the RO granted entitlement to 
service connection for right and left axillary abscesses, 
each of which was assigned a noncompensable (zero percent) 
disability evaluation.  

During a February 1993 VA examination, the veteran made no 
complaints pertaining to ear problems or hearing loss.  A 
diagnosis of hidradenitis of both axillae, worse on the right 
with encroachment on the right neurovascular bundle and with 
fluctuation and abscess formation, was made.  

By rating action of April 1993, the RO granted increased 
evaluations of 20 percent for hidradenitis of the right 
(major) axilla with recurrent abscesses and encroachment of 
the right neurovascular bundle, and 10 percent for 
hidradenitis of the left (minor) axilla with recurrent 
abscesses.

In a statement dated in February 1994, the veteran indicated 
that an abscess had developed in front of her right ear, 
resulting in earaches and hearing loss. 

VA medical records reflect that, in February 1994, a small 
tender node in the right pre-auricular area was present.  
Diagnostic impressions of recurrent hidradenitis suppurativa 
and preauricular infection (? lymph node), resolving, were 
noted. 

A VA examination of the skin was conducted in November 1995 
which yielded a diagnosis of chronic severe axillary 
hidradenitis suppurativa involving both axillas with 
recurrent acute exacerbations, recurrent abscess formation, 
and with encroachment of the right neurovascular bundle.  A 
VA examination of the peripheral nerves was also conducted in 
November 1995, at which time diagnoses of mild carpal tunnel 
syndrome involving the right upper extremity, and paralysis 
of the musculospiral nerve of the right upper extremity, were 
made.  An examination of the skin was also conducted, 
resulting in a diagnosis of chronic severe axillary 
hidradenitis suppurativa involving both axillas with 
recurrent active exacerbations and with recurrent abscess 
formation and encroachment of the right neurovascular bundle, 
symptomatic.  There was no mention of any complaints 
involving the ears or hearing loss in either examination 
report.  

By rating action of December 1995, the RO denied entitlement 
to service connection for ear pain and hearing loss, on the 
basis that these claims were not well grounded, under the law 
as in effect at that time.  

In a statement dated in February 1996, the veteran reported 
that lumps had developed around her ears, resulting in 
painful migraine headaches.  VA medical records dated in 
April 1996 disclose complaints of right ear and right 
shoulder pain, which the veteran indicated were the usual 
precursors of infectious episodes of hidradenitis.  A May 
1996 record documents complaints of right-side headaches and 
ear pain.

In a December 1996 statement, the veteran reported that 
headaches as well as earaches/hearing loss resulted from pain 
radiating from the abscess.  A VA audiology examination was 
conducted in February 1997, at which time the veteran 
complained of bilateral ear pain, but not of hearing loss.  
On audiometric testing, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
5
0
5
5
5

Speech audiometry revealed speech recognition ability of 100 
percent, bilaterally.  The veteran also complained of a 2-
year history of occasional bilateral ringing in the ears.  
Diagnostic and clinical testing revealed no abnormality of 
either ear.  The examiner concluded that the veteran's 
hearing was within normal limits bilaterally, and that the 
audiological results did not require a need for medical 
intervention.

During a VA medical examination conducted in January 1998, 
there were no complaints, findings of diagnoses of hearing 
loss, or of any ear problems.  Diagnoses included bilateral 
suppurative chronic hidradenitis with monthly recurrences, 
and a history of mild carpal tunnel syndrome of the left 
hand.

VA medical records dated in 2000 and 2001 were negative for 
complaints of ear pain or hearing loss. 

III.  Pertinent Law and Regulations

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
peacetime military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303.  That a disease or injury occurred in service alone is 
not enough; there must be disability resulting from that 
condition or injury.  Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  Some chronic diseases may be presumed to have been 
incurred in service, although not otherwise established as 
such, if manifested to a degree of ten percent or more within 
one year of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including organic diseases of the nervous system, 
such as sensorineural hearing loss).

In a claim for secondary service connection, the regulations 
provide that service connection shall be granted for a 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310 
(2001).  Secondary service connection may also be warranted 
for a non-service-connected disability when that disability 
is aggravated by a service-connected disability.  See Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).

Before service connection may be granted for hearing loss, 
the loss must be of a particular level of severity.  For 
purposes of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies at 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; the thresholds 
at three of those frequencies are 26 or greater; or speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the U.S. Court 
of Appeals for Veterans Claims (Court) stated that 38 C.F.R. 
§ 3.385 does not preclude service connection for a current 
hearing disability where hearing was within normal limits on 
audiometric testing at separation from service.  Id. at 159.  
The Court explained that, when audiometric test results at 
the veteran's separation from service do not meet the 
regulatory requirements for establishing a "disability" at 
that time, the veteran may nevertheless establish service 
connection for a current hearing disability by submitting 
competent evidence that the current disability is causally 
related to service.  Id. at 160.  The Court cited, with 
approval, a medical text, which states that the threshold for 
normal hearing is zero decibels to 20 decibels, and that 
higher threshold levels indicate some degree of hearing loss.  
Id. at 157.

The Board notes that, in evaluating a claim, we may consider 
only independent medical evidence to support our findings, 
and must cite to competent evidence of record to support our 
conclusions.  See Rucker v. Brown, 10 Vet. App. 67, 74 
(1997), citing Colvin v. Derwinski, 1 Vet. App. 171 (1991), 
and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  The 
Court has held that it is the responsibility of the Board to 
determine the probative weight to be ascribed as among 
multiple medical opinions in a case, and to state our reasons 
or bases for favoring one opinion over another.  See Winsett 
v. West, 11 Vet. App. 420, 424-25 (1998).  The Court has also 
indicated that the probative value of a physician's statement 
is dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2001); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b)).

IV.  Analysis

The veteran primarily contends that her ear problems, claimed 
as loss of hearing and earaches, are secondarily related to 
her service-connected hidradenitis, as opposed to being 
directly incurred during service.  Nevertheless, the Board 
will explore both theories of entitlement.

Initially, the Board points out that the service medical 
records are entirely negative for any indication or diagnosis 
of hearing loss, or for any other ear disability.

Following service, the earliest indication of any ear 
problems occurred in February 1994, at which time medical 
records documented the presence of a small tender node in the 
right pre-auricular area, for which an impression of 
recurrent hidradenitis suppurativa and preauricular 
infection, resolving, was made.  In a February 1994 
statement, the veteran indicated that an abscess had 
developed in front of her right ear, resulting in earaches 
and hearing loss.  There is no indication from the evidence 
of record that an abscess in or around either or both ears 
occurred thereafter.  Thereafter, medical records document 
complaints of right ear pain in 1996, without any 
accompanying diagnosed disability.  However, subsequently no 
such complaints are documented.  In summary, the most recent 
medical evidence does not reveal the presence of the 
currently claimed disability, i.e., either hearing loss or a 
disability of one or both ears.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 dB or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hz are 26 dB or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2001).  The 
threshold for normal hearing is from 0 to 20 decibels, and 
only higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, supra, 5 Vet. App. at 158.

Findings made during a VA audiological evaluation conducted 
in 1997 do not establish the presence of a hearing loss 
disability as defined by 38 C.F.R. § 3.385.  The Board points 
out that these test results showed that the auditory 
threshold in the frequencies 500, 1000, 2000, 3000, and 4000 
Hertz were all less than 26 decibels, and that speech 
recognition scores using the Maryland CNC Test were 100 
bilaterally.  Medical records dated thereafter similarly 
failed to document any evidence of hearing loss meeting the 
threshold standards of 38 C.F.R. § 3.385.  Thus, for purposes 
of awarding VA compensation benefits, the record does not 
indicate that the veteran has a current hearing loss in 
either the right or the left ear.  A current disability must 
be shown in order to establish service connection, and it is 
not so shown here.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

The evidence also reflects that there is no current evidence 
of any disability, other than the claimed hearing loss, of 
either or both ears.  Since February 1994, there has been no 
clinical documentation of any nodes or infection in the pre-
auricular area, and hence there is no evidence of that ear 
disorder.  As previously stated, the veteran complained of 
ear pain in 1996.  During a VA audiology examination 
conducted in February 1997, the veteran complained of 
bilateral ear pain and tinnitus, and at that time neither 
hearing loss, tinnitus, nor any ear disability primarily 
manifested by pain was diagnosed.  With respect to the 
veteran's complaints of ear pain in 1996 and 1997, in the 
case of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), the Court held that a diagnosis of pain cannot, 
without connection to an underlying condition and a medical 
nexus to service, warrant service connection.  Therefore, 
even if ear pain had been diagnosed at those times (which it 
was not), the same principle would apply, namely that service 
connection would not be warranted for ear pain alone.  
Furthermore, with respect to the veteran's complaints of both 
ear pain and tinnitus, the record lacks any competent 
evidence linking either of these complained-of conditions to 
a service-connected disability.  

Given the lack of any currently diagnosed ear disability or 
evidence of hearing loss, service connection is not warranted 
for the veteran's claimed ear problems and hearing loss, on 
either a direct or secondary basis.  Consequently, the record 
also fails to contain competent medical evidence 
etiologically linking hearing loss and/or an ear disability 
to service or to a service-connected disability.  A claim 
based upon an assertion as to cause-and-effect relating to a 
particular disability requires competent medical nexus 
evidence.  The Court has reiterated this requirement many 
times.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 
(1998).  

Although the veteran maintains that an abscess disorder which 
developed near her ears resulted in earaches and hearing 
loss, generally, statements prepared by lay persons 
ostensibly untrained in medicine cannot constitute competent 
medical evidence to establish service connection.  A 
layperson can certainly provide an eyewitness account of his 
or her own visible symptoms.  See Layno v. Brown, 5 Vet. App. 
465, 469 (1994).  However, the capability of a witness to 
offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not indicate that 
the veteran has the requisite medical expertise to render a 
medical opinion.  Thus, her statements cannot make up for the 
lack of medical evidence showing a current hearing loss or 
ear disability and a connection to a service-connected 
disability.  Moreover, although we have above cited caselaw 
indicating our responsibility to identify which medical 
opinions we find convincing, in this matter there are no 
professional opinions in favor of the appellant's claim.

Accordingly, in view of the foregoing, the Board concludes 
that entitlement to service connection for an ear disability, 
to include bilateral hearing loss, is not warranted.



ORDER

Entitlement to service connection for an ear disability, to 
include hearing loss, claimed as secondary to service-
connected hidradenitis, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled 
"Appeal to the United States Court of Appeals for 
Veterans Claims."  (1) A "Notice of Disagreement filed 
on or after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before 
VA," filing a "Notice of Disagreement with respect to 
the claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


